DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 4, and 5 recite the limitation “the vehicle is in a state in which a stack performance recovery operation is possible”.  It is unclear what is precisely required for the vehicle to be “in a state in which a stack performance recovery operation is possible”, and it is further unclear if the vehicle state and the fuel cell stack state are the same state or different states for the same stack performance recovery operation to be possible.  Claim(s) 1, 4, and 5 further recite “based on operation information of a fuel cell system”.  It is unclear what is precisely required of such information.  Claim(s) 1, 4, and 5  further recite “performing…the stack performance recovery operation”.  It is unclear what is precisely required of such operation.
Claim(s) 1, 4, and 5 recite “a criterion for determining a stack state”.  It is unclear if this is intended to be the same previously recited “predetermined stack state determination criterion”, or another criterion.
Claim 6 recites the limitation “determining that a predetermined condition related to the confirming a number of occurrences of fuel cell stop entries is satisfied” in lines 6-8.  It is unclear what is precisely required of the predetermined condition and what is precisely required in order for that to be satisfied.
Claim 13 recites “performs a cooling control of the COD heater using the stack coolant” in line 4.  It is unclear what is precisely required to perform such control.
Claim 14 recites “whether a predetermined stack performance recovery interruption condition is satisfied” in lines 2-3.  It is unclear what is precisely required for such a condition to be satisfied.  Claim 14 further recites “the stack state determination criterion” in line 8.  It is unclear what is precisely required of such criterion.  
Claim 17 recites “the stack state determination criterion” in line 5.  It is unclear what is precisely required of such criterion.
 Appropriate correction is required.
	Allowable Subject Matter
Claims 1, 4, and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 6-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for the indication of allowable subject matter may be found as set forth previously (see OA dated 03/01/2022).
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues (see Remarks pgs. 9-13) generally that the question of what is precisely required (for various indefinite limitations as noted above) is a matter of scope rather than indefiniteness, and notes that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined (emphasis added by Examiner).  
The Examiner respectfully submits that while Applicant is correct that a broad claim is not necessarily indefinite, Applicant may be misunderstanding the Examiner’s position.  For example, comparing “the fuel cell stack is in a state in which a stack performance recovery operation is possible” and “the vehicle is in a state in which a stack performance recovery operation is possible”, both limitations were considered indefinite prior to amendment.  Applicant’s amendment has clarified when the fuel cell stack is in said state, and these rejections have been withdrawn.  However, it remains unclear (in e.g. claim 1) what is required for the vehicle to be in such a state.  The Examiner respectfully submits that such ambiguity (i.e. what are the metes and bounds of such a limitation?, or what infringes such a limitation?) is not a matter of breadth because it remains unclear what is precisely required.
Applicant points to e.g. claims 8, 9, and 10 as various examples of how to determine the vehicles state (or alternatively points to various sections of the original specification for other indefinite limitations).
The Examiner respectfully submits that such claims (e.g. 8, 9, and 10) are indeed definite (hence, not similarly rejected), but these claims do not cure the deficiencies of the parent claim.  In other words, limitations from a dependent claim cannot be the basis for defining limitations of the independent claim.  Similarly, absent special definitions, the original specification cannot be the basis for defining recited limitations (i.e. the specification is a glossary, not a limitation).
However, upon further consideration, the Examiner notes that Applicant’s argument with respect to “controlling operation of an electric load device…” in claim 11 is persuasive because the skilled artisan would reasonably understand voltage sweeping, and the subsequent “in order to recover performance” would naturally follow such voltage sweeping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/14/2022